Opinion issued November 7, 2017




                                     In The

                               Court of Appeals
                                    For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00670-CV
                             ———————————
                      ALBERT T. VAN HUFF, Appellant
                                       V.
                          TRACI M. VAN HUFF, Appellee



                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-34216


                           MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

10.3(a)(2), 42.1(a)(1).   No opinion has issued.   See TEX. R. APP. P. 42.1(c).

Further, although appellant failed to include a certificate of conference in his

motion, appellant’s motion includes a certificate of service, more than ten days
have passed since the motion was filed, and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Caughey.




                                           2